DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .238-
The response filed 12/22/2020 has been entered.  Claims 10 and 18 have been canceled.  Claims 1-9, 11-17, 19 and 20 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prest (WO2013/141882) for the reasons recited in the prior office action and restated below.
As previously discussed on the record, Prest discloses bulk solidifying amorphous metal alloys (Abstract) that can be provided in layer or sheet form with a thickness that can range from as thin as on the order of 300-500 microns or thereabout, to as thick as on the order of ½ inch or approximately 10 to 15 millimeters (Paragraph 00073, as in instant claims 5-7); and in one embodiment, the amorphous alloy sheets can be incorporated into a laminate with a layer of thermoplastic polymer and/or fiber reinforcement such as formed from thermoplastic polymer fibers, carbon or KEVLAR fiber reinforcement or fiber-reinforced sheet material (as in instant claim 3), or other material, wherein the laminate can have the layer structure B/P/B (Claims 17-20) or B/P/B/P/B (Paragraphs 00079-00080) where B stands for the bulk solidifying amorphous alloy and P stands for the thermoplastic polymer (Entire document, particularly as noted above and Figure 4, hence an outermost layer of BMG as in instant claim 11, also broadly reading upon the additional layer alternating structure of instant claim 14 and two BMG layer structure of prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  With regards to instant claims 8 and 9, the additional layer of polymer and/or KEVLAR fiber reinforcement of Prest read upon the broadly claimed “additional layer” of instant claims 8 and/or 9 given that the additional polymer and/or KEVLAR fiber reinforced layer would provide some degree of radiation shielding and/or ballistic shielding.  With regards to instant claim 17, Prest also discloses that the amorphous alloy may include some crystallinity or can comprise a non-amorphous phase of crystalline metal dispersed in an amorphous phase wherein the amorphous and crystalline phases can have the same or different chemical composition, which would read upon the broadly claimed “crystalline metal containing material” as recited in instant claim 17, and given that Prest clearly discloses and/or suggests non-ferrous and non-ferromagnetic compositions as discussed in detail above, the teachings of Prest would read upon the invention as recited in instant claim 17 given again that one having ordinary skill in the art would have been motivated to select from any of the alloy compositions disclosed by Prest (Paragraphs 00038 and 00047-00049.)  With regards to instant claim 19, Prest discloses that the amorphous alloys can undergo superplastic forming with the use of a mold (Paragraph 00058) or a desired shaping operation (Paragraph 00060, 00070), and also discloses a roll forming system wherein a round bender could be provided at the exit of the roll former unit to bend the formed sheet as shown in Fig. 3, or may be subjected to a thermoforming step (Paragraph 00063), as shown in Fig. 3; wherein the laminate may also be subjected to a forming operation(s) (Paragraph 00070, 00079-00080.)  prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 4, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Westre (USPN 5,866,272) for the reasons recited in the prior office action and restated below.
The teachings of Prest are discussed in detail above and although Prest discloses that the laminate may include a plurality of amorphous alloy layers alternating with a plurality of fiber-containing layers comprising a fiber reinforcement such as carbon or KEVLAR fiber reinforcement or other fiber-reinforced sheet material, Prest does not specifically teach that the carbon reinforcement or fiber-reinforced sheet material is a carbon fiber epoxy composite as in instant claim 4 or that the fiber-reinforced sheet material is formed from more than one layer with the fibers of the two layers oriented orthogonal to one another as in instant claims 12 and 13.  However, it is first noted that epoxy is an obvious material or resin for use in producing fiber-reinforced sheet materials or prepregs in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application, wherein it is further well established in the art that cross-ply prepregs with the fibers of adjacent plies oriented orthogonal to one another as instantly claimed provide improved balanced mechanical properties to the laminate as evidenced by Westre, wherein Westre (the teachings of which are discussed in detail in prior office actions) is similarly directed to metal/fiber-reinforced laminates, particularly for use in producing aircraft components or panels, and specifically discloses that the orientation prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  
Similarly, with regards to instant claims 15 and 20, it is known in the art that aircraft panels can be formed from metal/fiber-reinforced composites that are formed by providing the metal layers as abutting longitudinal gore panels or strips as disclosed by Westre, wherein the abutting seams may be staggered between the layers of the laminate as shown in the figures, particularly Figs. 1 and 4B, which would broadly read upon the claimed panels of one layer being oriented along a first direction and the panels of another layer being oriented in a second direction different from the first as in instant claim 15, and/or would render the claimed substantially orthogonal arrangement as in instant claim 20 obvious given that such arrangement is a functionally equivalent arrangement or orientation to the staggered orientation disclosed by Westre, particularly given that Westre discloses such orientation with regards to the fiber reinforced layers in order to provide orthogonally balanced properties, and hence the invention as recited in instant claims 15 and 20 would have been obvious over the teachings of Prest in view of Westre given that it is prima facie.
Claims 1-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest, alone or in view of Westre as applied above, and in further view of Lefeber (USPN 5,185,198), for the reasons recited in the prior office action and restated below.
In addition to the teachings of Prest taken alone or in view of Westre as discussed in detail above, Lefeber similarly discloses a hybrid metal/fiber laminate, such as for use in aircraft structures, comprising two or more alternating layers of non-ferrous metal alloy sheet (e.g. 1, 2, 3) and fiber layers which are impregnated with resin (4) bonded together with the metal sheets on both outer faces of the laminate (e.g. 1 and 3), wherein Lefeber generally discloses that by using metal sheets of different alloys, or different adhesive/fiber layers including fiber type and resin type, or different fiber orientations, or by applying more or less layers, a wide range of hybrid laminates with different characteristics can be obtained (Abstract, Col. 1, lines 7-52; Fig. 1.)  Hence, one having ordinary skill in the art before effective filing date of the instant invention would have been motivated to utilize metal sheets of different alloys, particularly of different non-ferrous alloys, as well as fiber layers of different fiber orientations as generally disclosed by Lefeber to determine the desired characteristics of the hybrid laminate disclosed by Prest in view of Westre for a particular end use given the predictable results and reasonable expectation of success.
Claims 1-9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0030948) for the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Kim discloses a composite comprising a laminate comprising a first material layer and third material layer sandwiching a second material layer in the middle, wherein the first material is a first amorphous metallic alloy, the second material is a prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering the invention as recited in instant claims 1, 2, 11 and 16 obvious to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Kim given the absence of any clear showing of unexpected results.
With regards to instant claim 3, Kim discloses that the reinforcing fibers of the second material may be glass fibers, boron fibers or particularly, carbon fibers, in a polymer resin matrix (Paragraphs 0040, 0045, 0058, 0064-0066, 0075, 0120 and 0159.)  
With regards to instant claim 4, although Kim discloses that the fiber-containing material may be formed from glass or carbon fiber and specifically discloses that the fiber may be part of a composite material including a polymer resin such that the polymer resin forms a matrix and the fibers are dispersed within the matrix, Kim does not specifically disclose that the polymer resin is an epoxy resin such that the fiber composite material is a carbon fiber epoxy composite as instantly claimed (Paragraphs 0035 and 0040.)  However, epoxy resin is an obvious species of polymer resin matrix material conventionally utilized in the art, for example, in known GLARE or CARALL laminates, and hence it would have been obvious to one having ordinary skill in the prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 5-7, Kim discloses that the first layer may have a thickness of at least about 5 microns, such as at least about 10 microns, or at least about 100microns, or about 500 microns, about 1mm, about 5 mm or about 10mm, reading upon the claimed ranges (Entire document, particularly Paragraphs 0020, 0051, 0054, and 0144.)  
With regards to instant claims 8-9 and 14, Kim discloses that the laminate may include a plurality of layers including multiple layers of first material and multiple layers of second material, wherein the Examiner takes the position that additional layers of second material would read upon the broadly claimed additional layer “comprising a polymeric material configured for radiation shielding” as recited in claim 8, and additional layers of first material would read upon the broadly claimed “comprising a material configured for ballistic shielding” as recited in claim 9; wherein Kim specifically discloses that the laminate may comprising alternating layers of first and second materials as in instant claim 14, e.g. such that no two layers of first material are immediately adjacent each other as instantly claimed (Paragraphs 0014, 0053, 0054, 0087, 0148, and 0149; Figures.) 
With regards to instant claim 17, Kim discloses that in some embodiments, the first material may consist of an amorphous alloy while in other embodiments, the first material or the amorphous alloys may additionally include some crystalline materials such as crystalline alloys having the same or different chemistry from the amorphous alloy, for example, the crystalline alloy and amorphous alloy have the same chemical composition and only different with respect 
With regards to instant claim 19, Kim discloses that the laminate may be formed by contacting the layers by applying pressure such as in a hot press forming or molding process and/or that the composite may comprise an encapsulated structure having a non-planar form and/or may be utilized in various applications such as for part of an aerospace component such as an airplane wing or fuselage, thereby reading upon the broadly claimed non-planar limitation of instant claim 19 (Entire document, particularly Fig. 4; Paragraphs 0088, 0100 and 0108.)
Claims 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above to instant claims 1-9, 11, 14, 16, 17, and 19, and in further view of Westre (USPN 5,866,272) for the reasons recited in the prior office action and restated below.
The teachings of Kim are discussed in detail above, and although Kim discloses that the laminate may include a plurality of fiber-containing layers and a plurality of amorphous metallic alloy layers, wherein the fiber-containing material may include fibers dispersed in a polymer resin matrix as discussed above, Kim does not disclose that the fiber-containing layer or fiber composite material comprises a plurality of layers comprising fibers, wherein the fibers of one layer are oriented in a first direction, and the fibers of another layer are oriented in a second prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Similarly, with regards to instant claims 15 and 20, it is known in the art that aircraft panels formed from metal/fiber-reinforced composites can be formed by providing the metal layers as abutting longitudinal gore panels or strips as disclosed by Westre, wherein the abutting seams may be staggered between the layers of the laminate as shown in the figures, particularly Figs. 1 and 4B, which would broadly read upon the claimed panels of one layer being oriented along a first direction and the panels of another layer being oriented in a second direction different from the first as in instant claim 15, and/or would render the claimed substantially orthogonal arrangement as in instant claim 20 obvious given that such arrangement is a functionally equivalent arrangement or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments and declaration filed 12/22/2020 have been fully considered but they are not persuasive.  The Applicant argues that the instantly claimed invention specifically requires that the laminate is made from non-ferrous and non-ferromagnetic metallic materials with no ferrous or ferromagnetic materials incorporated into any of the laminate components and that the specific requirement of using non-ferrous and non-ferromagnetic materials in the structure allegedly renders unexpected properties of the laminate (see page 7 of the response.)  The Applicant argues that “non-ferrous and non-ferromagnetic metallic glass-based layers bond better to fiber reinforced composites and hence enable better corrosion resistance to compared to their ferrous counterparts”, referring to the Technical Declaration filed 12/22/20 as evidence that ferrous and non-ferrous metallic glass-based layers behave differently in laminate structures, and allegedly substantiates “the criticality of the benefits afforded by incorporation of non-ferrous and/or non-ferromagnetic bulk metallic glass (BMG) materials into the laminate structures of the Application, especially as compared to the laminate structures comprises of ferrous-based BMG alloys, and/or conventional, crystalline (non-BMG) metallic alloys” (see page 8 of the response.)  Pages 9-18 of the response essentially repeat the information and data from the Declaration (copied directly therefrom) which compares composite materials produced from a non-
It is further noted that the data and results presented in the Declaration and argued by the Applicant do not appear to be “unexpected” and/or are inconclusive with regards to a showing of unexpected results of the broadly claimed invention over the cited prior art given that: a) as discussed in the prior declaration filed 10/18/2017, BMG materials are known to exhibit superior corrosion resistance properties over conventional metal alloys (see pages 5-6) such that Applicant’s arguments of alleged unexpected results of the Zr-based BMG in comparison to crystalline aluminum are not persuasive; and b) zirconium is known to have better corrosion properties than iron-based alloys (e.g. steel) as discussed on the record, as well as better adhesion to resins particularly given that zirconium like aluminum forms a natural oxide surface, e.g. zirconium oxide, wherein the zirconium oxide is capable of forming a three-dimensional crosslinked structure of a polymeric zirconium complex as evidenced by Suzuki (US2013/0209829) that provides improved corrosion resistance and adhesion to an organic resin 
In addition to the above, the Applicant further argues that Kim allows the use of non-ferromagnetic materials in the laminates but never specifically prohibits the use of ferrous materials nor does Kim ever warn about any drawbacks of using ferromagnetic elements in the construction of laminates; and instead discloses a “nearly limitless list of ranges of amorphous alloy compositions without explicitly expressed discrimination” wherein the Zr- and Ti-based alloys favored by Kim for good corrosion resistance and environmental durability “does not mean non-ferromagnetic or non-ferrous”, e.g. do not necessarily exclude ferromagnetic and ferrous elements as required by the instant invention (see page 20, line 11 through page 21.)  However, the Examiner first notes that had Kim explicitly expressed exclusion of ferromagnetic and ferrous materials, then the rejection would not have been one of obviousness but of anticipation, and given Kim clearly discloses non-ferrous and non-ferromagnetic Zr-based amorphous alloys as a specific embodiment as discussed in detail above (see particularly Paragraphs 0023-0024), the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Kim given that one skilled in the art would have been motivated to select from any of the amorphous alloys disclosed by Kim including non-ferrous and non-ferromagnetic Zr-based alloys such that the resulting laminate would read upon the claimed laminate given that it is prima facie
Thus, the Examiner maintains her position that the claimed invention is unpatentable over the cited prior art references for the reasons discussed in detail above, but may reconsider her position upon a clear showing of unexpected results that is commensurate in scope with the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arnold (USPN 5,417,385) discloses a structural component for use as an aircraft skin that might be subjected to a lightning strike wherein the structural component comprises a laminate of metal and fiber reinforced layers with the metal particularly limited to a non-ferrous metal or metal alloy.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 10, 2021